DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on March 18, 2022  has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed December 21, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et at. US 2014/0342074 in view of Seo et al. KR 100663065 and Kang et al. KR 20130052905.
Regarding claim 1, Kim discloses a sweetener comprising allulose and oligosaccharide, fructo-oligosaccharides specifically [0034] and teaches an embodiment wherein the sweetener composition contains the slowly digestible polysaccharide or the digestion-resistant polysaccharide in an amount of 0.01 times to 200 times, times the weight of allulose (D-psicose) [0048] and Tables 1 & 2 provides examples wherein the allulose is present in an amount of 40 prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been within the skill level of one of ordinary skill in the art to optimize the amount of allulose to arrive at the desired taste.
It is noted that Kim does not expressly recite “wherein the sweetener has an increase in acid resistance and heat resistance of the oligosaccharide” or “wherein the sweetener has 73.9wt% or 81.2wt% of fructo-oligosaccharides as measured after 24 hours of storage at pH, compared to a fructo-oligosaccharide weight at 0hours of storage under the same conditions”;  however, given that Kim discloses the claimed composition comprising the claimed amounts, one would have reasonably expected the sweetener of Kim to also possess the claimed properties.  Furthermore, Applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes.  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Moreover, Seo teaches, “fructo-oligosaccharide has a good sweetness, but is weak in acid and heat. Therefore, there are restrictions on the use of additives such as food additives and sweeteners, which are strongly acidic and have high acidity in the process” and produces a fructo-oligosaccharide which is strong against acid and heat, and suitable as a functional sweetener for foods such as beverages which require acid resistance and heat resistance [0034].

Thus, given that Seo teaches a fructo-oligosaccharide having good sweetness and which is acid and heat stable and Kang teaches fructo-oligosaccharides have a variety of health benefits and decomposition can in fact be prevented, one of ordinary skill in the art would have been motivated to use fructo-oligosaccharide as the oligosaccharide in the sweetener composition of Kim, given its “good sweetness”, known health benefits, the fact that the art provides a number of options in which fructo-oligosaccharide can be heat and acid stable and decomposition prevented, such as by the addition of sodium hydrogen carbonate (claims 13 and 14) and since it is taught to be suitable for use as a functional sweetener for foods such as beverages which require acid resistance and heat resistance. 
Claims 2 and 8 relate to a property of the sweetener and given that modified Kim discloses the claimed components in the claimed amounts, one would have reasonably expected the sweetener of Kim to also possess the claimed properties and would therefore have the claimed limitations.
Regarding claim 16, claim 13 is applied as stated above. Modified Kim does not expressly disclose the claimed amount of salt. However, Kang further teaches, “The amount of sodium hydrogen carbonate to be added is preferably 0.03 to 0.11 parts by weight based on 100 parts by weight of the object to be heat-treated. If the added amount of sodium hydrogen carbonate is less than 0.03 part by weight with respect to 100 parts by weight of the subject to be heat treated, the effect of preventing the degradation of fructo-oligosaccharide becomes insufficient. If the added amount exceeds 0.11 part by weight, other properties required for the product (e.g. tastes in food, aroma, preference, etc.) may be lowered.” [0015]. Thus, given the teaching of Kang, it would have been within the skill level of one of ordinary skill in the art to optimize the amount of salt needed in the sweetener composition of modified Kim to prevent decomposition of fructo-oligosaccharide.
Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the presently claimed amount of allulose and fructo-oligosaccharide provides unexpected results compared to the stability of oligosaccharide alone as shown in applicants example. However, applicants example only provides results for the endpoints (180 and 720 parts by weight) and one point outside of the claimed range. This showing is not sufficient to establish unexpected results over the claimed range. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)” (MPEP 716.02(d)(II). 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). One would have clearly expected fructo-oligosaccharide, as discussed by Seo and Kang, to have increased resistance. 
Applicant further argues that Kim does not explicitly disclose the combination of allulose and fructo-oligosaccharide; however, fructo-oligosaccharides is specifically stated [0034] and given the explicit teaching of the benefits associated with fructo-oligosaccharide, as discussed above by Seo and Kang, it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use fructo-oligosaccharide which is known in the art “as a health functional food” with allulose and thereby arrive at the claimed invention.  It is also of note that Kim does not limit the type of fructo-oligosaccharide in the composition and one could have easily substituted the fructo-oligosaccharide of Kim with the already heat and acid resisted fructo-oligosaccharide of Seo or Kang, especially since Seo explicitly teaches its stability in beverages [0014-0023]. 
Applicant further argues, “Seo merely suggest improving the acid and heat resistance of oligosaccharide by adding levansurcrase, and not allulose… [and] fails to disclose or suggest adding allulose to improve the acid resistance of fructooligosaccharide.” However, what Seo actually discloses is an acid and heat resistant fructo-oligosaccharide [0014-0023]. Seo’s method of obtaining the improved fructo-oligosaccharide by adding levansurcrase is irreverent given that . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799